DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Applicant’s election without traverse of group II in the reply filed on 8/17/2020 is acknowledged.
Claims 1-6, 9, 11-12, 14-16, 18-20, 25, 27, 30-31, 36, 43-44  are pending.  Claims 7-8, 10, 13, 17, 21-24, 26, 28-29, 32-35, 37- 42 have been cancelled.
Claims 1-6, 9, 11-12, 14, 25, 27, 30-31, 36 are withdrawn as being drawn to a nonelected invention. 
The following rejections are modified as necessitated by amendment with response to arguments following. 
This action for Claims 15-16, 18-20, 43-44 is nonfinal. 
Withdrawn Rejection
	The 35 USC 112(b) rejection made in the previous office action is withdrawn based upon amendments to the claims. 
 
Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15, 18-19, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online .  
With regard to claim 15, Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph). Soulier et al. teaches detection with ELISA (p. 1088 last para).  Soulier et al. teaches detection of the NS5 region with the antigens (1092 last para).  
With regard to claim 18, Soulier et al. teaches detection using dried whole blood (p. 1088 1st column 2nd paragraph). 
With regard to claim 19, Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   
With regard to claim 43, Soulier et al. uses samples from patients who have HCV infection (p. 1088 serum samples). 
DBS sampling (which is used by Soulier) was known in the prior art.  Soulier et al. does not teach using an absorbent tip or the amount of the sample.
With regard to claim 15, Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips and that the samples can be less than 20ul  (p. 8489 1st column and 8490 2nd column last 2 paras).  Dennif et al teaches that the election nd column 1st paragraph). 
With regard to claim 44, Denniff et al. teaches that the tips which had absorbed the blood were dried for a minimum of 2 hours at room temperature (p. 8490 2nd column last full paragraph).  
It would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to use a known DBS sampling technique of Denniff et al. with the intended outcome of isolating a blood sample from a patient.    Denniff et al. teaches that the use of absorbed tips can allow for blood to be absorbed, dried and detected for microdetecting (p. 8490 last 2 paragraphs) and as such is a known isolation methodology in the art for blood sampled so that the sample can be later eluted and examined.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  
The reply asserts that the 50 ul of Soulier used is much larger than the microsampling claimed (p. 10)  The reply asserts Bahl is the only reference that detects HCV and its detection sample is much larger than a microsampling (p. 10) 
These arguetmsn have been reviewed but have not been found persuasive.
The reply appears to be asserting that the recited references do no teach microsampling to detect HCV.  However, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular the response has not addressed the combination of Souiler and Denniff et al.  As provided above, Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips and that the samples can be less than 20ul  (p. 8489 1st column and 8490 2nd column last 2 paras).  As such one would be motivated to modify Souiler to use microsampling (e.g. low volume) in order to provide samples that do not require a large sampling quantity.  The ordinary artisan would have a reasonable expectation as Denniff et al. teaches that one can use the sampling process for bioanalysis (p 8494 last paragraph).  The ordinary artisan would there for be motivated to collect blood samples in a microsampling methodology in order to use the blood sample collected to isolate and perform analysis for determination of the presence or absence of an antiHCV antibody in the sample of Souiler which is a sample from an HCV patient and therefore would have a sample that would react to the antibody.  

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Christensen et al. (US Patent Application Publication 2012/0003643 Jan 2012).
nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  
	Although Soulier and Denniff et al both teach solutions with PBS (1093 Soulier and P. 8490 Denniff), neither teach the combination of PBS and BSA.
	With regard to claims 20, Christensen et al. teaches taking blood samples and eluting with PBS and 0.5% BSA (para 158).  
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Soulier and Denniff to use a known solution to elute genomic material from a blood sample such as the one taught by Christensen et al.  The ordinary artisan would be motivated to use any known extraction solution of the finite number of solutions used in samples to isolate genomic material with the reasonable expectation that the extraction solution (including PBS and BSA) will isolate the genomic material from the sample.  
Response to Arguments


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soulier et al. (The Journal of Infectious diseases Published online September 2, 2015 Vol 213 p. 1087) and  Denniff et al (Anal Chem 2014 cited on IDS) as applied to claims 15, 18-19 and in view of Bahl et al. (US Patent Application Publication 2003/0049608 March 13, 2003).
Soulier et al. teaches a method for detecting HCV from dried blood (p. 1088 2nd column).  Soulier et al. teaches that the sample was eluted wherein the absorbent disk was placed into solution and eluted.  However Soulier et al. does not teach it was from an absorbent tip, however Soulier et al. teaches that it was performed using a finger stick (p. 1093 1st column).   Soulier et al. teaches detection of HCV in the dried blood using an antibody and antigen (p. 1088 2nd column-1089 1st paragraph).  DBS sampling (which is used by Soulier) was known in the prior art.  Denniff et al. teaches that one method of collection is by using volumetric absorptive microsampling (p. 8490 1st column last para).  This microsampling using a tip with an absorptive end (p. 8490 2nd column 2nd para).  Denniff et al. teaches the use of Mitra tips (p. 8490 2nd column last 2 paras).  
	Although Soulier and Denniff et al both a method wherein the detection is done to determine the presence or absence of NS5, the combination does not teach detection of the presence or absence of c22-3, c200 and NS5

	Therefore it would be prima facie obvious at the effective time of filing to modify the method of Soulier and Denniff to perform a combinational assay as taught by Bahl et al. in order to determine the presence of known markers in HCV.  The ordinary artisan would have a reasonable expectation of success as Bahl et al. teaches that combinational assays can be used to detect multiple antigens and the method of Soulier and Denniff et al. teach that eluted fluid can be used for detection. 
Response to Arguments
	The reply does not provide any other arguments for the rejection other than the arguetmsn addressed above. 
Conclusion
 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634